

Exhibit 10.1
 
GUARDIAN TECHNOLOGIES INTERNATIONAL, INC.


Policy Regarding Compensation of Independent Directors


December 22, 2005
 
The board of directors (the “Board”) of Guardian Technologies International,
Inc., a Delaware corporation (the “Company”), has adopted the following Policy
Regarding Compensation of Independent Directors (“Policy”) pursuant to the
recommendations of the Compensation Committee of the Company. The purpose of the
Policy is to attract and retain qualified independent members of the Board.


1. No Remuneration of Officers and Employees. Directors who are also officers or
employees of the Company or any subsidiary of the Company shall not be entitled
to any compensation for serving as a director on the Board.


2. Reimbursement of Expenses. Each director who is not also an employee or
officer of the Company or any subsidiary (an “Independent Director”) shall be
reimbursed for reasonable, documented out of pocket expenses incurred in
connection with travel to and attending Board meetings and the meetings of any
committee of the Board of which he or she is a member.


3. Annual Compensation. As compensation for his or her services as an
Independent Director, each Independent Director shall receive annual
compensation for serving as a director of the Company as follows: on the second
day of each calendar year (or the next succeeding day, if that day is a
holiday), each Independent Director shall be granted non-qualified stock options
to purchase an aggregate of 5,000 shares of common stock, $.001 par value per
share (“Common Stock”), of the Company pursuant to the Company’s Amended and
Restated 2003 Stock Incentive Plan (“2003 Stock Incentive Plan”), which options
shall vest and become exercisable one (1) year after the date of grant, shall be
exercisable at a price equal to the fair market value of the Company’s Common
Stock on the date of grant as determined in accordance with the terms of the
2003 Stock Incentive Plan, and as authorized and approved by the Compensation
Committee or such other committee of the Board as shall then administer the 2003
Stock Incentive Plan. Following the adoption of this Policy, in the event a
newly appointed Independent Director commences serving as a director on a day
subsequent to the second day of a calendar year (or the next succeeding day, if
that day is a holiday), each such Independent Director shall be granted a pro
rata portion of the number of non-qualified options to be granted pursuant to
this Section 3 for the calendar year five (5) business day following such
appointment to the Board, which pro rata portion shall be determined on the
basis of the number of days until the next option grant authorized pursuant to
this Section 3.


 
 

--------------------------------------------------------------------------------

 
4. Compensation of Newly Appointed Directors. As an incentive for each newly
appointed Independent Director to accept such appointment to the Board, each
such newly appointed Independent Director appointed following the adoption of
this Policy shall receive the following compensation: on the day immediately
following the date of his or her appointment (or the next succeeding day, if
that day is a holiday), each newly appointed Independent Director shall be
granted non-qualified stock options to purchase an aggregate of 10,000 shares of
Common Stock pursuant to the 2003 Stock Incentive Plan, which options shall vest
and become exercisable one (1) year after the date of grant, shall be
exercisable at a price equal to the fair market value of the Company’s Common
Stock on the date of grant as determined in accordance with the terms of the
2003 Stock Incentive Plan and as authorized and approved by the Compensation
Committee or such other committee of the Board as shall then administer the 2003
Stock Incentive Plan.


5. Compensation of Current Independent Directors. As compensation for his or her
continued service on the Board, each Independent Director who was an Independent
Director of the Company on January 1, 2005, and who continues to serve as such
on the date of the adoption of this Policy, shall receive the following
compensation: within five (5) business days of the effective date of this
Policy, each such Independent Director shall be granted non-qualified stock
options to purchase an aggregate of 10,000 shares of Common Stock pursuant to
the Company’s 2003 Stock Incentive Plan, which options shall vest and become
exercisable on January 1, 2006, shall be exercisable at a price equal to the
fair market value of the Company’s Common Stock on the date of grant as
determined in accordance with the terms of the 2003 Stock Incentive Plan and as
authorized and approved by the Compensation Committee.


6. Annual Compensation of Members of Board Committee. Each Independent Director
who also serves as a member of one or more of the committees of the Board
(Audit, Compensation or Nominating Committee, and such other committee(s) of the
Board as shall be established by the Board from time) shall receive the
following annual compensation for each committee of which he is a member: on the
second day of each calendar year (or the next succeeding day, if that day is a
holiday), each Independent Director who is then a member of a Board committee
shall, for each committee on which he then serves, be granted non-qualified
stock options to purchase an aggregate of 2,500 shares of Common Stock pursuant
to the 2003 Stock Incentive Plan, which options shall vest and become
exercisable one (1) year after the date of grant, shall be exercisable at a
price equal to the fair market value of the Company’s Common Stock on the date
of grant as determined in accordance with the terms of the 2003 Stock Incentive
Plan and as authorized and approved by the Compensation Committee or such other
committee of the Board as shall then administer the 2003 Stock Incentive Plan.
Following the adoption of this Policy, in the event a newly appointed
Independent Director commences serving as a committee member on a day subsequent
to the second day of a calendar year (or the next succeeding day, if that day is
a holiday), each such Independent Director shall be granted a pro rata portion
of the number of non-qualified options to be granted pursuant to this Section 6
for that calendar year five (5) business days following such appointment to a
committee, which pro rata portion shall be determined on the basis of the number
of days until the next option grant authorized pursuant hereto; provided that
such options shall be exercisable at a price equal to the fair market value of
the Company’s Common Stock on the date of grant as determined in accordance with
the terms of the 2003 Stock Incentive Plan and as authorized and approved by the
Compensation Committee or such other committee of the Board as shall then
administer the 2003 Stock Incentive Plan.


 
2

--------------------------------------------------------------------------------

 
7. Other Awards and Compensation. The Board, in its discretion, may grant
additional awards of options, restricted stock and/or cash compensation to
Independent Directors as it may determine from time to time.


8. Terms of 2003 Stock Incentive Plan Shall Govern. In the event of any
inconsistency between the terms of this Policy and the terms of the 2003 Stock
Incentive Plan, or any Non-Qualified Stock Option Award Agreement covering any
options which are granted pursuant to this Policy, the terms of the 2003 Stock
Incentive Plan or Non-Qualified Stock Option Award Agreement shall govern.


9. Amendment or Termination. This Policy may be amended, altered or terminated
at the election of the Board in its absolute discretion, provided that no
amendment, alteration or termination of this Policy shall have a retroactive
effect or impair the rights of any Independent Director under any stock option
grant theretofore granted to any such Independent Director.


10. Effective Date. This Policy was adopted by the Board of Directors, pursuant
to the recommendations of the Compensation Committee, on December 22, 2005, and
is effective as of such date.


 
 
3

 